At the commencement of the January session, a letter was received from John Shepley, member from Fitchburg, announcing, that since the adjournment, he had removed his family to Saco, in the state of Maine, where he intended to reside.1 The subject underwent considerable discussion, and it was finally determined that Ms seat was vacated by the removal.2
A motion was then made, that a precept be issued to the town of Fitchburg, to choose a representative, in the room of Mr. Shepley,3 which motion, upon discussion, was indefinitely potponed.4

 46 J. H. 167.


 Same, 180, 183, 184, 190.


 Same, 194.


 Same, 198.